--------------------------------------------------------------------------------

Exhibit 10.24



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT  AGREEMENT ("Agreement") is made as of November 15th, 2017 by
and between OncoCyte Corporation ("OncoCyte"), a California corporation, and
Mitchell Levine ("Executive").


1.         Engagement; Position and Duties.


(a)       OncoCyte agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of OncoCyte may from time to time determine. Executive
shall devote Executive's best efforts, skills, and abilities to the business of
OncoCyte and any Subsidiaries pursuant to, and in accordance with, business
policies and procedures, as fixed from time to time by the Board of Directors
(the "Policies"). Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future. Executive may be provided with a copy of OncoCyte's
employee manual (the "Manual") which contains the Policies. OncoCyte may change
its Policies from time to time, in which case Executive will be notified of the
changes in writing by a memorandum, a letter, or an update or revision of
OncoCyte's employee manual.


(b)       Performance of Services for Subsidiaries. Executive acknowledges and
agrees that although OncoCyte does not have any subsidiaries as of the Effective
Date, it is possible that OncoCyte will organize or acquire one or more
subsidiary companies in the future, which may be wholly-owned or partially owned
by OncoCyte (each a "Subsidiary"). In addition to the performance of services
for OncoCyte, Executive shall, to the extent so required by OncoCyte, also
perform services for one or more Subsidiaries, provided that such services are
consistent with the kind of services Executive performs or may be required to
perform for OncoCyte under this Agreement.  If Executive performs any services
for any Subsidiary, Executive shall not be entitled to receive any compensation
or remuneration in addition to or in lieu of the compensation and remuneration
provided under this Agreement on account of such services for the Subsidiary.
The Policies will govern Executive's employment by OncoCyte and any Subsidiaries
for which Executive is asked to provide Services. In addition, Executive
covenants and agrees that Executive will faithfully adhere to and fulfill such
additional policies governing executive officers or employees generally as may
be established from time to time by the board of directors of any Subsidiary for
which Executive performs services, to the extent that such policies and
procedures differ from or are in addition to the Policies adopted by OncoCyte.


(c)       No Conflicting Obligations. Executive represents and warrants to
OncoCyte that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive's obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive's duties as under this Agreement and the
Policies.


(d)       No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to OncoCyte that Executive will not use or disclose, in
connection with Executive's employment by OncoCyte or any Subsidiary, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that OncoCyte or a Subsidiary holds a
valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to OncoCyte that Executive has
returned all property and confidential information belonging to any prior
employer, other than his current consulting clients.
 

--------------------------------------------------------------------------------

2.         Compensation


(a)       Salary. During the term of this Agreement, OncoCyte shall pay to the
Executive the salary shown on Exhibit A. Executive's salary shall be paid in
equal semi-monthly installments, consistent with OncoCyte's regular salary
payment practices. Executive's salary may be increased from time-to-time by
OncoCyte, in OncoCyte's sole and absolute discretion, without affecting this
Agreement.


(b)       Bonus. Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or, milestones set by the Board of
Directors from time to time. Executive agrees that the Board of Directors of
OncoCyte may follow the recommendations of the Compensation Committee of the
Board of Directors of OncoCyte in determining whether to award a bonus or to
establish performance goals or milestones. Executive also agrees that the Board
of Directors and OncoCyte are not obligated to adopt any bonus plan, to maintain
in effect any bonus plan that may now be in effect or that may be adopted during
the term of Executive's employment, or to pay Executive a bonus unless a bonus
is earned under the terms and conditions of any bonus plan adopted by OncoCyte
or Executive attaining the bonus performance goals for Executive established by
the Board of Directors or its Compensation Committee; provided, that unless
otherwise provided in a bonus plan or award, a bonus shall not be earned until
paid and shall not be paid unless Executive remains an employee of OncoCyte on
the date of payment.


(c)        Expense Reimbursements. OncoCyte or a Subsidiary shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to his primary workplace) incurred by Executive in the performance of
Executive's duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.


(d)        Benefit Plans. Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by OncoCyte (or a Subsidiary) for its executive
officers or other employees. OncoCyte and the Subsidiaries have the right, at
any time and without any amendment of this Agreement, and without prior notice
to or consent from Executive, to adopt, amend, change, or terminate any such
benefit plans that may now be in effect or that may be adopted in the future, in
each case without any further financial obligation to Executive; provided that
such unilateral change does apply to Executive in a manner different than other
OncoCyte executives or employees of a comparable executive level, except for
changes required by applicable federal, state, or local law, or implemented in
response to any change of federal, state or local law or regulation. Any
benefits to which Executive may be entitled under any benefit plan shall be
governed by the terms and conditions of the applicable benefit plan, and any
related plan documents, as in effect from time to time. If Executive receives
any grant of stock options or stock or stock related equity awards ("Awards")
under any stock option plan, stock purchase plan, or other equity incentive plan
of OncoCyte or any Subsidiary (an "Equity Plan"), the terms and conditions of
the Award, and Executive's rights with respect to the Award, shall be governed
by (i) the terms of the Equity Plan, as the same may be amended from time to
time, and (ii) the terms and conditions of any stock option agreement. stock
purchase agreement, or other agreement that Executive may sign or be required to
sign with respect to any Award.
 
2

--------------------------------------------------------------------------------

(e)       Vacation; Sick Leave. Executive shall be entitled  to the number of
days of vacation and sick leave (without reduction in compensation) during each
calendar year shown on Exhibit A or as may be provided by the Policies.
Executive's vacation shall be taken at such time as is consistent with the needs
and Policies of OncoCyte and its Subsidiaries. All vacation days and sick leave
days shall accrue annually based upon days of service. Executive's right to
leave from work due to illness is subject to the Policies and the provisions of
this Agreement governing termination due to disability, sickness or illness. 
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of OncoCyte's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.


3.        Competitive Activities. During the term of Executive's employment, and
for one year thereafter, Executive shall not, for Executive or any third party,
directly  or indirectly employ, solicit for employment or recommend for
employment any person employed by OncoCyte or any Subsidiary. During the term of
Executive's employment, Executive shall not, directly or indirectly as an
employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity  or business that to the best of Executive's
knowledge competes with the business of OncoCyte or any Subsidiary. Executive
acknowledges that there is a substantial likelihood that the activities
described in this Section would (a) involve the unauthorized use or disclosure
of OncoCyte's or a Subsidiary's Confidential Information and that use or
disclosure would be extremely difficult to detect, and (b) result in substantial
competitive harm to the business of OncoCyte or a Subsidiary. Executive has
accepted the limitations of this Section as a reasonably practicable and
unrestrictive means of preventing such use or disclosure of Confidential
Information and preventing such competitive harm.


4.         Inventions/Intellectual Property/Confidential Information


(a)       As used in this Agreement, "Intellectual Property" means  any and all
inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property. Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by OncoCyte, or any
Subsidiary, which Executive may conceive or make while performing services for
OncoCyte or a Subsidiary shall be the sole and exclusive property of OncoCyte or
the applicable Subsidiary and is referred to in this Agreement as OncoCyte
Intellectual Property. Executive hereby irrevocably assigns and transfers to
OncoCyte, or a Subsidiary, all rights, title and interest in and to all OncoCyte
Intellectual Property that Executive may now or in the future have under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration. OncoCyte and the Subsidiaries will be entitled to obtain and hold
in their own name all copyrights, patents, trade secrets, trademarks and other
similar registrations with respect to such OncoCyte Intellectual Property.


(b)        Moral Rights. To the extent allowed by law, the rights to OncoCyte
Intellectual Property assigned by Executive to OncoCyte or any Subsidiary
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as "moral rights," "artist's
rights," "droit moral," or the like (collectively "Moral Rights"). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by OncoCyte or a Subsidiary and agrees not to assert any
Moral Rights with respect thereto. Executive shall confirm in writing any such
ratifications, consents, and agreements from time to time as requested by
OncoCyte or Subsidiary.
 
3

--------------------------------------------------------------------------------

(c)       Execution of Documents; Power of Attorney. Executive agrees to execute
and sign any and all applications, assignments, or other instruments which
OncoCyte or a Subsidiary may deem necessary in order to enable OncoCyte or a
Subsidiary, at its expense, to apply for, prosecute, and obtain patents of the
United States or foreign countries for the OncoCyte Intellectual Property, or in
order to assign or convey to, perfect, maintain or vest in OncoCyte or a
Subsidiary the sole and exclusive right, title, and interest in and to the
OncoCyte Intellectual Property. If OncoCyte or a Subsidiary is unable after
reasonable efforts to secure Executive's signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive's
incapacity or any other reason whatsoever, Executive hereby designates and
appoints OncoCyte or any Subsidiary or its designee as Executive's agent and
attorney-in-fact, to act on Executive's behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect OncoCyte's or a Subsidiary's rights in the
OncoCyte Intellectual Property": Executive acknowledges and agrees that such
appointment is coupled with an interest and is irrevocable.


(d)       Disclosure of Intellectual Property. Executive agrees to disclose
promptly to OncoCyte or a Subsidiary all OncoCyte Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others.


(e)       Limitations. The obligations provided for by this Section 4 do not
apply to any rights Executive may have acquired in connection with Intellectual
Property for which no equipment, supplies, facility, or trade secret information
of OncoCyte or a Subsidiary was used and which was developed entirely on the
Executive's own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of OncoCyte or a
Subsidiary, or to the actual or demonstrable anticipated research or development
activities or plans of OncoCyte or a Subsidiary, or (ii) which does not result
from any work performed by Executive for OncoCyte or a Subsidiary. All
Intellectual Property that (l) results from the use of equipment, supplies,
facilities, or trade secret information of OncoCyte or a Subsidiary; (2)
relates, at the time of conception or reduction to practice of the invention, to
the business of OncoCyte or a Subsidiary, or actual or demonstrably anticipated
research or development of OncoCyte or a Subsidiary; or (3) results from any
work performed by Executive for OncoCyte or a Subsidiary shall be deemed
OncoCyte Intellectual Property and shall be assigned and is hereby assigned to
OncoCyte or the applicable Subsidiary. The parties understand and agree that
this limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A. If Executive wishes to clarify
that something created by Executive prior to Executive's employment by OncoCyte
that relates to the actual or proposed business of OncoCyte is not within the
scope of this Agreement, Executive has listed it on Exhibit B in a manner that
does not violate any third party rights.
 
4

--------------------------------------------------------------------------------

(f)        Confidential and Proprietary Information. During Executive's
employment, Executive will have access to trade secrets and confidential
information of OncoCyte and one or more Subsidiaries. Confidential Information
means all information and ideas, in any form, relating in any manner to matters
such as: products; formulas; technology and know-how; inventions; clinical trial
plans and data; business plans; marketing plans; the identity, expenses, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
and financial information. Confidential Information also shall include any
information of any kind, whether belonging to OncoCyte, a Subsidiary, or any
third party, that OncoCyte or a Subsidiary has agreed to keep secret or
confidential under the terms of any agreement with any third party. Confidential
Information does not include: (i) information that is or becomes publicly known
through lawful means other than unauthorized disclosure by Executive; (ii)
information that was rightfully in Executive's possession prior to Executive's
employment with OncoCyte and was not assigned to OncoCyte or a Subsidiary or was
not disclosed to Executive in Executive's capacity as a director or other
fiduciary of OncoCyte or a Subsidiary; or (iii) information disclosed to
Executive, after the termination of Executive's employment by OncoCyte, without
a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from OncoCyte
or a Subsidiary, and who is not subject to an obligation to keep such
information confidential for the benefit of OncoCyte, a Subsidiary, or any third
party with whom OncoCyte or a Subsidiary has a contractual relationship.
Executive understands and agrees that all Confidential Information shall be kept
confidential by Executive both during and after Executive's employment by
OncoCyte or any Subsidiary. Executive further agrees that Executive will not,
without the prior written approval by OncoCyte or a Subsidiary, disclose any
Confidential Information, or use any Confidential Information in any way, either
during the term of Executive's employment or at any time thereafter, except as
required by OncoCyte or a Subsidiary in the course of Executive's employment.


5.         Termination of Employment. Executive understands and agrees that
Executive's employment has no specific term. This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by OncoCyte
(and the employment of Executive by any Subsidiary by be terminated by the
Subsidiary) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, OncoCyte and the
Subsidiaries shall have no further obligation to Executive by way of
compensation or otherwise as expressly provided in this Agreement or in any
separate employment agreement that might then exist between Executive and a
Subsidiary.


(a)       Payments Due Upon Termination of Employment. Upon termination of
Executive's employment with OncoCyte and all Subsidiaries at any time and for
any reason, in the event of the termination of Executive's employment by
OncoCyte for Cause, or termination of Executive's employment as a result of
death, Disability, or resignation, Executive will be entitled to receive only
the severance benefits set forth below, but Executive will not be entitled to
any other compensation, award, or damages with respect to Executive's employment
or te1mination of employment.


(i)          Termination/or Cause, Death, Disability, or Resignation. In the
event of the termination of Executive's employment by OncoCyte for Cause, or
termination of Executive's employment as a result of death, Disability, or
resignation, Executive will be entitled to receive payment for all accrued but
unpaid salary actually earned prior to or as of the date of termination of
Executive's employment, and vacation or paid time off accrued as of the date of
termination of Executive's employment. Executive will not be entitled to any
cash severance benefits or additional vesting of any stock options or other
equity or cash awards.


(ii)         Termination Without Cause. In the event of termination of
Executive's employment by OncoCyte without Cause on or after August 1, 2018,
Executive will be entitled to (A) the benefits set forth in paragraph (a)(i) of
this Section, and (B) payment in an amount equal to six months' base salary,
which may be paid in a lump sum or, at the election of OncoCyte, in installments
consistent with the payment of Executive's salary while employed by OncoCyte,
subject to such payroll deductions and withholdings as are required by law. This
paragraph shall not apply to (x) termination of Executive's employment by a
Subsidiary if Executive remains employed by OncoCyte, or (y) termination of
Executive's employment by OncoCyte if Executive remains employed by a
Subsidiary.
 
5

--------------------------------------------------------------------------------

(iii)        Change of Control. If, on or after August 1, 2018, OncoCyte (or any
successor in interest to OncoCyte that has assumed OncoCyte's obligation under
this Agreement) terminates Executive's employment without Cause " or Executive
resigns for "Good Reason" within twelve (12) months following a Change in
Control, Executive will be entitled to (A) the benefits set forth in paragraph
(a)(i) and (a)(ii) of this Section, and (B)) payment in an amount equal to
twelve months' base salary. This paragraph shall not apply to (x) termination of
Executive's employment by a Subsidiary if Executive remains employed by OncoCyte
or a successor in interest, or (y) termination of Executive's employment by
OncoCyte or a successor in interest if Executive remains employed by a
Subsidiary.


(b)       Release. Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against OncoCyte or
its successor in interest and the Subsidiaries (in a form prescribed by OncoCyte
or its successor in interest), (ii) has returned all property in the Executive's
possession belonging OncoCyte or its successor in interest and any Subsidiaries,
and (iii) if serving as a director of OncoCyte or any Subsidiary, has tendered
his written resignation as a director as provided in Section 7.


(c)        Definitions. For purposes of this Section, the following definitions
shall apply:


(i)          "Affiliated Group" means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting securities entitling them to elect a majority of the directors of
OncoCyte.


(ii)         "Cause" means: (A) the failure to properly perform Executive's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to OncoCyte or any Subsidiary; (C) conviction of, or plea of guilty
or "no contest" to, any felony, or a crime involving moral turpitude; (D) breach
of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with OncoCyte or any Subsidiary; (E)
failure to follow the lawful directions of the Board of Directors of OncoCyte or
any Subsidiary; (F) chronic alcohol or drug abuse; (G) obtaining, in connection
with any transaction in which OncoCyte, any Subsidiary, or any of OncoCyte's
affiliates is a party, a material undisclosed financial benefit for Executive or
for any member of Executive's immediate family or for any corporation,
partnership, limited liability company, or trust in which Executive or any
member of Executive's immediate family owns a material financial interest; or
(H) harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of OncoCyte (or a
Subsidiary or an affiliate of OncoCyte) based upon gender, race, religion,
ethnicity, or nationality.


(iii)       "Change of Control" means (A) the acquisition of Voting Securities
of OncoCyte by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of OncoCyte; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as deemed in Section l3(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of OncoCyte;
or (C) a merger or consolidation of OncoCyte with or into another corporation or
entity in which the stockholders of OncoCyte immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of OncoCyte
or merging or consolidating with OncoCyte are one or more Subsidiaries.
 
6

--------------------------------------------------------------------------------

(iv)        "Disability" shall mean Executive's inability to perform the
essential functions of Executive's job responsibilities for a period of one
hundred eighty  (180) days in the aggregate in any twelve (12) month period.


(v)         "Good Reason" means (A) a diminution in Executive's base salary; (B)
a material change in geographic location at which Executive must perform
services (a change in location of the OncoCyte office at which Executive will
primarily work will be considered material only if it increases Executive's
current one-way commute by more than fifty (50) miles); (C) any material failure
of the successors to OncoCyte after a Change of Control to perform, or causing
OncoCyte not to perform, OncoCyte' obligations under this Agreement; (D) any
action or inaction of OncoCyte that constitutes a material breach of the terms
of this Agreement; or (E) any other material adverse change in Executive's
duties, authorities, responsibilities, or reporting structure (for example, if
Executive is required to report to anyone other than a Chief Executive Officer
or the Board of Directors of OncoCyte or its successor).


(vi)        "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vii)       "Voting  Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.         Turnover of Property and Documents on Termination. Executive agrees
that on or before termination of Executive's employment, Executive will return
to OncoCyte and all Subsidiaries all equipment and other property belonging to
OncoCyte and the Subsidiaries, and all originals and copies  of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Executive's possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Executive's
possession or control:  (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
OncoCyte and any Subsidiaries; (d) any and all Intellectual Property developed
by Executive during the course of employment; and (e) the Manual and memoranda
related to the Policies.


7.         Resignation as a Director on Termination of Employment. If
Executive's employment by OncoCyte is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by OncoCyte
with or without Cause, and if Executive is then a member of the Board of
Directors of OncoCyte or any Subsidiary, Executive shall within two business
days after such termination of employment resign from the Board of Directors of
OncoCyte and from the board of directors of each and every Subsidiary, by
delivering to OncoCyte (and each Subsidiary, as applicable) a letter or other
written communication addressed to the Board of Directors of OncoCyte (and each
Subsidiary, as applicable) stating that Executive is resigning from the Board of
Directors of OncoCyte (and each Subsidiary, as applicable) effective
immediately. A business day shall be any day other than a Saturday, Sunday, or
federal holiday on which federal offices are closed.
 
7

--------------------------------------------------------------------------------

8.         Arbitration. It is the intention of Executive and OncoCyte that the
Federal Arbitration Act and the California Arbitration Act shall apply with
respect to the arbitration of disputes, claims, and controversies pursuant to,
arising under, or in connection with this Agreement. Except for injunctive
proceedings against unauthorized disclosure of Confidential Information, any and
all claims or controversies between OncoCyte or any Subsidiary and Executive,
including but not limited to (a) those involving the construction or application
of any of the terms, provisions, or conditions of this Agreement (including but
not limited to the applicability and enforceability of provisions of this
Section 8 with respect to any dispute, claim, or controversy) or the Policies;
(b) all contract or tort claims of any kind; and (c) any .claim based on any
federal, state, or local law, statute, regulation, or ordinance, including
claims for unlawful discrimination or harassment, shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association or the Employment Arbitration
Rules & Procedures of the Judicial Arbitration and Mediation Service ("JAMS"),
as selected by OncoCyte or a Subsidiary. Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over OncoCyte and
Executive. The location of the arbitration shall be San Francisco, California.
Unless OncoCyte or a subsidiary and Executive mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or JAMS. OncoCyte, or a Subsidiary if the
Subsidiary is a party to the arbitration proceeding, shall pay the arbitrator's
fees and costs. Executive shall pay for Executive's own costs and attorneys'
fees, if any. OncoCyte and any Subsidiary that is a party to an arbitration
proceeding shall pay for its own costs and attorneys' fees, if any. However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys' fees, the arbitrator may award reasonable attorneys' fees and costs
to the prevailing party.


EMPLOYEE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EMPLOYEE'S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


9.         Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


10.      Agreement Read and Understood. Executive acknowledges that Executive
has carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive's
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement, and that Executive is entering this agreement of Executive's own
free will.
 
8

--------------------------------------------------------------------------------

11.       Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and OncoCyte on the subjects contained in this
Agreement. This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive's employment by OncoCyte or any Subsidiary and any matter
covered by this Agreement. No provision of this Agreement may be modified,
amended, or waived except by a written document signed both by OncoCyte and
Executive.


12.      Governing Law. This Agreement shall be construed and enforced according
to the laws of the State of California.


13.      Assignability. This Agreement, and the rights and obligations of
Executive and OncoCyte under this Agreement, may not be assigned by Executive.
OncoCyte may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
OncoCyte's obligations under this Agreement.


14.      Survival. This Section 14 and the covenants and agreements contained in
Sections 4 and 6 of this Agreement shall survive termination of this Agreement
and Executive's employment.


15.      Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).


IN WITNESS WHEREOF, Executive and OncoCyte have executed this Agreement on the
day and year first above written.


 
EMPLOYEE
 
 
 
 
 
/s/ Mitch Levine    
Signature
 
 
   
Mitch Levine
    (Please Print Name)    

 
9

--------------------------------------------------------------------------------

ONCOCYTE:
 
OncoCyte Corporation
 
 
   
By:
/s/ William Annett  
William Annett
 
Title:
Chief Executive Officer
 

 
10

--------------------------------------------------------------------------------

EXHIBIT A


Job Title:     Chief Financial Officer


Description of Job and Duties:  OncoCyte agrees to employ Executive in the
position of Chief Financial Officer. Executive shall perform the duties and
functions as are normally carried out by a Chief Financial Officer of a
developer of cancer diagnostic tests and products of a size comparable to
OncoCyte that has a class equity securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, and as the Board of Directors of
OncoCyte (the "Board of Directors") shall from time to time reasonably
determine. Without limiting the generality of the immediately preceding
sentence, Executive shall
 
•
Reports to Chief Executive Officer ("CEO")




•
Description of Job Duties: As the senior financial executive in the Company, the
incumbent will provide technical expertise, business strategy and leadership in
key financial areas, including advising the Board of Directors, and actively
participating in the planning, decision- making and execution of the Company's
strategic plans. This individual will have responsibility for compliance with
all reporting obligations of a public corporation, and will help the Company
maintain the highest level of ethics, profitability, financial strength and
operating efficiency. He will also possess business leadership expertise along
with the demonstrated ability to manage and lead a team and optimize the
financial organization. Additional representative responsibilities will include,
but not necessarily be limited to, the following:

 


•
Provide overall leadership, financial strategy and proactive direction to the
Company's financial organization, and recruit and develop financial talent as
required.




•
Provide advice and counsel on all financial matters to the Chief Executive
Officer and the Board of Directors.




•
Contribute to the strategic direction of the Company and collaborate with other
senior management and the Board of Directors to refine and implement the
Company's strategic plan.




•
In collaboration with the Chief Executive Officer be responsible for ensuring
that the Company has adequate capital to execute its strategic and business
plans, creating financing plans, and executing equity and debt transactions as
approved by the Board of Directors.




•
Work closely with Senior Management to assess and execute potential partnering
opportunities and collaborations.




•
Ensure an effective investor relations function and, with the Chief Executive
Officer serve as a primary point of contact with institutional investors,
analysts and shareholders.




•
Participate actively in Board of Directors and Audit Committee meetings; provide
advice and counsel on matters pertaining to governance and corporate compliance.




•
Manage key relationships and serve as the Company's principal contact with
external auditors and tax advisors.




•
Ensure the Finance Department maintains a high level of performance,
productivity and integrity.

 
11

--------------------------------------------------------------------------------

Annual Salary:    $330,000




Target Bonus:      Subject to the discretion of the Board of Directors, and as
provided in Section 2(b) of this Agreement, the target annual bonus amount for
Executive shall be 40% of his base salary.


Stock Options:     Options to purchase 200,000  shares of OncoCyte common stock
under OncoCyte's Employee Stock Option Plan (the "Plan"). The exercise price of
the options shall be the fair market value of OncoCyte's common shares on the
date of grant determined in accordance with the Plan. The date of grant of the
options shall be the date on which Executive's employment by OncoCyte
commended.  Executive shall execute a stock option agreement consistent with the
terms of the option grant and the Plan.  The options shall vest and thereby
become exercisable as follows: twenty-five percent of the options shall vest
upon Executive's completion of one year of continuous service as an employee of
OncoCyte or of a Subsidiary, and the balance of the options shall vest in 36
equal monthly installments, commencing on the first anniversary date of the
grant, based upon Executive's continued service as an employee of OncoCyte or of
a Subsidiary. Except to the extent that provisions of the Plan relating to
termination of service as an employee apply, to the extent not exercised, the
options shall expire ten years from the effective date of grant. The options
shall be incentive stock options to the extent permitted by Section 422 of the
Internal Revenue Code.


Executive may also receive a grant of an additional 50,000 stock options during
the first quarter of 2018, subject to approval by the Board of Directors and the
terms and conditions of the Plan and such vesting and other provisions as the
Board of Directors may determine.


Paid Time Off:      Executive shall be entitled to a total of twenty business
days per year as "paid time off," accrued on a biweekly pay period basis, for
sick leave and vacation, plus an additional 24 hours of sick time per calendar
year.
 
12

--------------------------------------------------------------------------------

EXHIBIT B


California Labor Code Section 2870.




Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)       Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)        Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)       Result from any work performed by the employee for his employer.


(b)       To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
 
13

--------------------------------------------------------------------------------